Citation Nr: 0332733	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  99-15 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to an evaluation for post-traumatic stress 
disorder in excess of 50 percent prior to February 29, 
2000 and in excess of 70 percent thereafter.  

2.	Entitlement to an increased rating for post-operative 
residuals of a herniation of muscle group VII, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On February 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded the following 
examinations and send the claims folder to the examiners 
for review:  
a.	A psychiatric examination to show the nature and 
extent of disability from PTSD.  
Any necessary tests should be performed, and all 
clinical manifestations of the veteran's PTSD 
should be reported in detail.  The examiner should 
specifically indicate with respect to each of the 
psychiatric symptoms identified in the schedular 
criteria for rating mental disorders whether such 
symptom is a symptom of the veteran's service-
connected PTSD.  To the extent possible, the 
examiner should distinguish the manifestations of 
the veteran's PTSD from those of any other 
diagnosed mental disorder.  In addition, if other 
psychiatric disorders are diagnosed, the examiner 
should provide an opinion as to whether it is at 
least as likely as not that such disorders were 
caused or worsened by the veteran's PTSD.  The 
examiner should provide an opinion concerning the 
degree of social and industrial impairment 
resulting from the veteran's PTSD and any 
psychiatric disorder etiologically related to the 
PTSD, including whether the service-connected 
disability is sufficient by itself to render the 
veteran unemployable.  The examiner should also 
assign a Global Assessment of Functioning score, 
consistent with the DSM IV, based on the veteran's 
service-connected PTSD. The examiner should explain 
what the assigned code represents.  The examiner is 
requested to review the findings made by David D. 
Thompson, Psy.D., in an April 2000 examination 
report made for the Social Security Administration, 
and Mitchell Young, Ph.D., in an April 2001 private 
examination report (these records are marked on the 
right hand side of the claims folder with green 
tabs) which indicate the that veteran is 
unemployable as a result of his PTSD.  A complete 
rationale for all opinions expressed must be 
provided.
b.	An examination by a physician with appropriate 
expertise to show the nature and extent of 
disability from the post-operative residuals of a 
herniation of muscle group VII of the right arm.  
The examiner should specifically indicate the 
impairment that is caused by the post-operative 
residuals of a herniation of muscle group VII of 
the right arm.  The medical evidence of record, to 
include an August 1999 Willis-Knighton Medical 
Center operation report, indicates that the veteran 
has been diagnosed with carpal tunnel syndrome and 
various other nerve disorders in the right upper 
extremity (this record is marked on the right hand 
side of the claims folder with a green tab).  The 
examiner should determine, if possible, whether the 
carpal tunnel syndrome and other nerve disorders 
are related to the veteran's service-connected 
post-operative residuals of a herniation of muscle 
group VII of the right arm.  A complete rationale 
for all opinions expressed must be provided.  

2.	After the development requested above has been completed 
to the extent possible, the RO should again review the 
record.  If any benefit sought on appeal remains denied, 
the appellant and representative, if any, should be 
furnished a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





